Citation Nr: 1205025	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  11-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee disability.

4.  Entitlement to a rating in excess of 30 percent for right knee disability, status post operative right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for tinnitus, for osteoarthritis of the left knee, and for lumbar spondylosis.  The RO also denied a rating in excess of 30 percent for post operative residuals of a right total knee arthroplasty.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A July 2011 letter informed him that his hearing was scheduled for September 2011.  However, in correspondence received in September 2011, the Veteran cancelled his hearing request.  

In January 2012, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision addressing the claims for service connection for tinnitus and for an increased rating for right knee disability is set forth below.  The claims for service connection for a left knee disability and for a low back disability, each claimed as secondary to service-connected right knee disability, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has credibly asserted experiencing in-service noise exposure, and that such exposure has been conceded, persuasive evidence does not establish that the Veteran currently suffers from tinnitus, or that he has experienced recurrent or persistent symptoms of tinnitus since service. 

3.  Pertinent to the October 2009 claim for increase, the Veteran's residuals of a right total knee arthroplasty have consisted of some tightness, and flexion limited to 120 degrees (with normal extension); a small joint effusion is shown on X-ray.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for a rating in excess of 30 percent for right knee disability, status post operative right total knee arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Initially, regarding the claim for service connection for tinnitus, in a December 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for tinnitus, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

Regarding the claim for a higher rating for right knee disability, an October 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantial the claim for a higher rating, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2009 letter also included the pertinent rating criteria for evaluating right knee disabilities.  The January 2010 RO rating decision reflects the initial adjudication of the claims after issuance of the October 2009 letter.  Hence, the October 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of a January 2010 VA examination and an April 2010 VA audiological evaluation.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims for service connection for tinnitus or for an increased rating for right knee disability is required. 

In particular, as explained below, the Board finds that there is no duty to obtain a medical opinion in connection with the claim for service connection for tinnitus.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

A.  Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In December 2009, the Veteran filed a claim for service connection for tinnitus.  He has reported in-service noise exposure due to firing Howitzers.  The Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as ringing in his ears (i.e., tinnitus).  See 38 C.F.R. § 3.159(a)(2).  See also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

The Board notes, initially, that the RO has conceded that Veteran's in-service noise exposure, and has granted service connection for the Veteran's bilateral hearing loss.  However, those facts notwithstanding, the claim for service connection for tinnitus. 

In this case, persuasive evidence simply does not establish that the Veteran currently suffers from tinnitus, or that he has suffered from tinnitus at any time pertinent to the claim.  Notably, records of VA treatment dated from November 2009 to March 2011 are negative for complaints regarding or findings of tinnitus.  Similarly, a September 2009 private audiological evaluation does not reflect any complaints, findings, or diagnosis related to tinnitus.

The Veteran was afforded a VA audiological evaluation in April 2010.  The Veteran specifically denied tinnitus.  He reported that he had not experienced tinnitus since approximately 1980, 30 years ago.  Further, the Veteran has not otherwise specifically asserted that he does, in fact, experience tinnitus.   

Even if the Board deems the Veteran's filing of the December 2009 claim for service connection for tinnitus as tantamount to asserting that he experiences current symptoms of tinnitus and/or has experienced such symptoms since service, any such assertion(s) would not be deemed credible when considered in light of other statements of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements). 

While, as noted above, the Veteran is competent to report tinnitus, since the filing of his current, December 2009 claim, he has specifically denied experiencing tinnitus.  Notably, during the April 2010 VA audiological evaluation, the Veteran specifically denied any current tinnitus and reported that he last experienced tinnitus approximately 30 years ago.  In weighing the Veteran's denial of tinnitus made in April 2010 against his December 2009 claim for service connection, the Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The Board, therefore, accords this denial of tinnitus more probative weight than any report of tinnitus made in connection with, or, presumed by the filing of, the Veteran's December 2009 claim for service connection.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-47  (1993) (the credibility and weight to be attached to evidence is within the province of the Board).

Moreover, although, as indicated above, the Veteran under had a VA audiological evaluation in April 2010, he then denied experiencing tinnitus; hence, that audiologist provided no medical opinion as to the etiology of any tinnitus.  The Board also notes that no other competent opinion has been sought or obtained in connection with this claim, and that, on these facts, no further action to obtain any such opinion is required. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  As indicated, persuasive evidence of record simply does not support a finding that the Veteran has a current tinnitus disability, or that he has experienced persistent or recurrent symptoms of tinnitus since service.    
      
The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, persuasive evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for tinnitus must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no persuasive evidence supports the required elements of the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


B.  Increased Rating for Right Knee Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, by rating action of March 2007, the RO granted service connection for osteoarthritis of the right knee, and assigned an initial 10 percent rating under the provisions of 38 C.F.R. 4.71a, Diagnostic Code 5003-5261 (for rating arthritis based on limitation of extension), effective May 30, 2006.  In an August 2007 rating decision, the RO assigned a temporary 100 percent evaluation for post operative residuals of a right total knee arthroplasty, effective December 1, 2006 and assigned a 30 percent rating under the provisions of 38 C.F.R. 4.71a, Diagnostic Code 5055, effective February 1, 2008.  In October 2009, the Veteran filed his current claim for an increased rating.  

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for residuals of a knee replacement.

Under Diagnostic Code 5055, for one year following implantation, a 100 percent rating is warranted.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Code 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, favorable ankylosis of a knee warrants a 30 percent rating.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 and 10 degrees.  A 40 percent rating requires that the knee be fixed in flexion at an angle between 10 and 20 degrees.  A 50 percent rating requires that the knee be fixed in flexion at an angle between 20 and 45 degrees.  A 60 percent rating requires extremely unfavorable ankylosis.  Ankylosis is considered to be extremely unfavorable when the knee is fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension of the leg to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard range of right knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, malunion of the tibia and fibula of a lower extremity warrants a 10 percent rating when the disability results in slight knee or ankle disability.  A 20 percent rating requires that the malunion produce moderate knee or ankle disability.  A 30 percent rating requires that the malunion present marked knee or ankle disability.  A 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R.§ 4.71a, Diagnostic Code 5262.

Given the diagnostic code under which the 30 percent rating has been assigned, for completeness, the Board also has considered the rating criteria of Diagnostic Code 5260.  Under Diagnostic Code 5260, a rating of 10 percent requires limitation of flexion of the leg to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 30 percent for the Veteran's right knee disability, status post operative right total knee arthroplasty, is not warranted at any point pertinent to the current claim for increase.

A September 2008 initial examination report from Jersey Shore Chiropractic and Low Back Center reflects that the Veteran's right knee was hypomobile; however, no range of motion testing results were noted.  

In a January 2010 medical report, the Veteran's private physician, Dr. Klein, noted that the Veteran's right knee was "doing well".  The Veteran did not report any current right knee pain.  On examination, Dr. Klein noted that range of motion of the right knee did not cause pain, right knee skin was intact, and right knee muscle strength was good.  X-ray results revealed good position and alignment of the right knee, with no evidence of loosening.

Pertinent VA treatment records reflect that the Veteran has a history of right knee replacement surgery.  However, the records do not reflect any current complaints, findings, or diagnosis regarding the right knee.

On VA examination in January 2010, the Veteran reported some tightness in the right knee.  He stated that since his right knee replacement surgery in 2006, he has not experienced any significant right knee pain.  He also denied any clicking, buckling, and locking.  On examination, there was a well-healed surgical incision.  There was no swelling, no joint effusion, and no tenderness to palpation.  Range of motion testing revealed extension to 0 degrees and flexion to 120 degrees.  The examiner noted that there was no pain associated with the range of motion testing.  There was also no evidence of pain, fatigue, weakness, lack of endurance, ligamentous laxity, or decreased range of motion on repetition.  X-rays revealed right total knee replacement, some narrowing of patellofemoral component, subtle lucency medial aspect medical tibial component, small joint effusion, and vascular calcifications.  The examiner's impression was an unremarkable right knee on physical examination, status post right knee replacement in 2006.

Collectively, the aforementioned medical evidence reflects that the Veteran's residuals of a total right knee arthroplasty have consisted of some tightness, flexion limited to 120 degrees (with normal extension); a small joint effusion is shown on X-ray.   

The medical evidence does not reflect chronic right knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under Diagnostic Code 5055.

As indicated, a January 2010 VA examination of the right knee revealed flexion limited to 120 degrees and normal extension (0 degrees).  The January 2010 examiner specifically noted that the Veteran's right knee range of motion was free of pain and not further limited by repetition.  Thus, the objective  medical evidence weighs against assignment of an increased rating based on limitation of extension (which requires extension limited to 30 degrees for a 40 percent rating) or limitation of flexion (for which 30 percent is the highest assignable rating).  See 38 C.F.R. 4.71a, Diagnostic Codes 5260 and 5261.  Furthermore, there has been no evidence of malunion of the tibia or fibula or ankylosis of the knee so as to warrant evaluating the disability under Diagnostic Code 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent).  As such, the Board finds that the criteria for a rating in excess of 30 percent for right knee disability, status post right total knee arthroplasty are not met at any time pertinent to the October 2009 claim for increase.  

In reaching the above-noted conclusion, the Board has, consistent with DeLuca, considered the Veteran's function loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45.  However, the pertinent medical evidence reflects that the assigned 30 percent rating appropriately compensates the Veteran for the extent of any such loss.  In this regard, the Veteran reported some right knee stiffness on examination in January 2010.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain and stiffness, and during the examination the Veteran was able to accomplish the range of motion indicated above.  Moreover, the examiner indicated that there was no pain associated with the Veteran's range of motion, and there was no pain, fatigue, weakness, lack of endurance, ligamentous laxity, or decreased range of motion on repetition.  In short, the currently assigned 30 percent rating adequately compensates the Veteran for his right knee stiffness and other DeLuca factors provide no basis for assignment of any higher rating. 

The Veteran's right knee disability also has not been shown to involve any manifestation(s) that would warrant evaluating the disability under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that the claim for a rating in excess of 30 percent for right knee disability, post operative right total knee arthroplasty, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 at 56.


ORDER

Service connection for tinnitus is denied.

A rating in excess of 30 percent for right knee disability, status post right total knee arthroplasty, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims for service connection for a left knee disability and for a low back disability is warranted.

The Veteran claims that his low back and left knee disabilities are due to his service-connected right knee disability, status post right total knee arthroplasty.  The Veteran asserts that for years he had to overcompensate for his right knee disability when walking, which caused his current low back and left knee disabilities.

On VA spine and joint examination in January 2010, the Veteran reported that his left knee pain began approximately 6 years ago and that he has experienced low back pain for approximately 40 years.  On examination, the Veteran walked with the assistance of a cane.  The examiner noted that the Veteran's gait was normal without significant deviation.  The impression was lumbar spondylosis, grade 1 to 2 spondylolisthesis of L4 on L5, left knee osteoarthritis, and unremarkable right knee on examination today status post right total knee replacement in 2006.  The examiner opined that the Veteran's low back and left knee disabilities were not related to his right knee disability.  The examiner stated that his conclusions were based on the fact that there was no significant gait abnormality shown on the current examination. 

Other medical evidence of record reflects that the Veteran had a significant gait abnormality both prior to and following his total right knee replacement surgery in 2006.  Private treatment records from 2005 reflect that the Veteran had a severe limp and used a walker.  An October 2007 VA examination report noted that the Veteran walked with a marked limp and used a cane.

While the January 2010 VA examiner opined that the Veteran's low back and left knee disabilities were not related to his service-connected right knee disability, it appears that the examiner did not fully consider the Veteran's medical history and assertions.  In particular, the examiner based his opinion on the current examination finding that the Veteran did not have a significant gait abnormality; however, he did not consider and discuss the Veteran's history of a significant gait abnormality both prior to and following the 2006 right knee replacement surgery.  Moreover, the Veteran reported that his left knee and low back disabilities began prior to his 2006 right knee replacement surgery-at which time the medical evidence reflects that the Veteran had a significant gait abnormality and required a walker to ambulate.

As the medical opinion evidence currently of record is inadequate, the Board finds that further medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the remaining claims for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file contains VA medical records from the VA Medical Center (VAMC) in East Orange, New Jersey, dated through March 21, 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the East Orange VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 21, 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for a low back disability and for a left knee disability, each claimed as secondary to service-connected right knee disability.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the East Orange VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 21, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all low back and left knee disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) was caused or(2) is aggravated by service-connected right knee disability, status post right total knee arthroplasty.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record, to particularly include the Veteran's assertions and the medical evidence addressing a gait abnormality.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a low back disability and for a left knee disability, each claimed as secondary to service-connected right knee disability, in light of pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


